
	
		I
		112th CONGRESS
		2d Session
		H. R. 6456
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Bucshon (for
			 himself, Mr. Quigley,
			 Mr. Carney,
			 Mr. Boswell,
			 Mr. Hultgren,
			 Mr. Guinta,
			 Mr. Carson of Indiana,
			 Mr. Burton of Indiana,
			 Mr. Bonner,
			 Mr. Pence,
			 Mr. Farenthold,
			 Mr. Schilling,
			 Mr. Renacci,
			 Mr. Crawford,
			 Mrs. Schmidt,
			 Ms. Herrera Beutler,
			 Mr. Lankford,
			 Mr. LoBiondo,
			 Mr. Southerland,
			 Mr. Young of Indiana, and
			 Mr. Gibbs) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to permit a State
		  to issue a commercial driver’s license to a member of the Armed Forces whose
		  duty station is located in the State.
	
	
		1.Short titleThis Act may be cited as the
			 Military CDL Act of 2012.
		2.Domicile
			 requirement for commercial driver's licenseSection 31311(a)(12) of title 49, United
			 States Code, is amended to read as follows:
			
				(12)(A)Except as provided in
				subparagraphs (B) and (C), the State may issue a commercial driver’s license
				only to an individual who operates or will operate a commercial motor vehicle
				and is domiciled in the State.
					(B)Under regulations prescribed by the
				Secretary, the State may issue a commercial driver’s license to an individual
				who—
						(i)operates or will operate a
				commercial motor vehicle; and
						(ii)is not domiciled in a State that
				issues commercial driver’s licenses.
						(C)The State may issue a commercial
				driver’s license to an individual who—
						(i)operates or will operate a
				commercial motor vehicle;
						(ii)is a member of the active duty
				military, military reserves, National Guard, active duty United States Coast
				Guard, or Coast Guard Auxiliary; and
						(iii)is not domiciled in the State,
				but whose temporary or permanent duty station is located in the
				State.
						.
		
